DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “Disclosed herein,” etc.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: it recites “(i)” in line 5 and in line 6 instead of reciting “(ii)” in line 6; note that when line 6 is amended to recite “(ii)” line 8 should be amended as well to recite “(iii).”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounting hardware” in claim 3. Said limitation is being interpreted as including “bolts, screws, washers” and equivalents thereof as per ¶43 of the written description.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the electrical cable is coupled at one end to the switch and at the other end to the magnetic starter coil” (emphasis added) and it depends from claim 1 which recites “an electrical cable electrically coupled at a first end to the switch, wherein the electrical cable is configured to be electrically coupleable at a second end to a fan control box” (emphasis added). 
First, it is not clear how the electrical cable has a first end, a second end, one end and the other end; the examiner respectfully points out to refer back to the limitation recitations in claim 1 to the first end and second end to point to the electrical cable ends in claim 4 instead of one end and another end. 
Second, there is insufficient antecedent basis for “the other end” and “the magnetic starter coil” limitations in claim 4.
Clarification and/or amendment is respectfully requested.

Claim 5 recites the limitation "the power" in line 1-2. There is insufficient antecedent basis for this limitation in the claim.


Claim 13 recites the limitation "the blades" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18 depend from claim 13 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 17 recites the limitation "the power" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 18 recites the limitation "the power" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8 and 13-15 (as far as claims 13-15 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 9,188,130 B2) in view of Wise (US 2,467,797).

Regarding claim 8, Johnson teaches a fan locking system (Fig.2/4), comprising:
(a) a fan (Fig.4, note hub 20, blades 24 and blade ring 26 of the fan); 
(b) an elongate bolt (Fig.4, 136) comprising: 
(i) an engaged position (Fig.4, 142) wherein the bolt is in frictional contact with the fan (Fig.4, note 136 engaged with 26); and 
(ii) a disengaged position (Fig.4, 140) wherein the bolt is retracted from the fan (Fig.4);
and a controller (Fig.2, 72) that enables an operator to control an operation of a locking device by controlling a switch (Fig.2, 70).
Johnson does not explicitly teach a handle operably coupled with the bolt, wherein the handle is constructed and arranged to urge the bolt between the engaged and disengaged positions.
Wise teaches a circuit breaker (switch; Fig.1) that enables an operator to control electrical circuits (Fig.1). Wise further teaches a handle (Fig.1, 53/53a) allowing the operator engaging/disengaging a desired circuit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan locking system of Johnson by having a handle constructed and arranged to urge a circuit between engaged and disengaged positions as taught by Wise because this would require a simple substitution of one known element (controller of Johnson) for another (handle of Wise) to obtain predictable results (controlling current through a circuit); this would result in the handle being operably coupled with the bolt (note that the substituted controller of 

Regarding claim 13, Johnson teaches a method of controlling the blades (Fig.4, 24) of a fan (Fig.4, note hub 20 and blade ring 26 of the fan), the method comprising: 
coupling a fan locking device (Fig.4) to a side of the fan, the fan locking device comprising:
(a) an elongate bolt (Fig.4, 136); and 
the bolt having an engaged position (Fig.4, 142) wherein the bolt is in frictional contact with the fan and a disengaged position (Fig.4, 140) wherein the bolt is retracted from the fan; and 
a controller (Fig.2, 72) that enables an operator to control an operation of a locking device by controlling a switch (Fig.2, 70).
Johnson does not explicitly teach a handle operably coupled with the bolt; urging the handle into an engaged position wherein the bolt is in frictional contact with the fan; and urging the handle into a disengaged position wherein the bolt is retracted from the fan.
Wise teaches a circuit breaker (switch; Fig.1) that enables an operator to control electrical circuits (Fig.1). Wise further teaches a handle (Fig.1, 53/53a) allowing the operator engaging/disengaging a desired circuit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Johnson by having a handle constructed and arranged to urge a circuit between engaged and disengaged positions as taught by Wise because this would require a simple substitution of one known element (controller of Johnson) for another (handle of Wise) to obtain predictable results (controlling current through a circuit); this would result in the handle being operably coupled with the bolt (note that the substituted controller of Johnson is operably coupled to the bolt) therefore, urging the bolt to an engaged or disengaged position.

Regarding claim 14, Johnson and Wise teach all the limitations of claim 13, see above, and further teach the fan including an electric motor (Johnson Fig.1, 32) that powers the fan, however, do not explicitly teach the urging the handle into the engaged position causes power to the fan to be disconnected.
Controllers that enable an operator control of a locking mechanism for a fan by controlling the current in a circuit mechanism as disclosed by Johnson and Wise are known to be able to control currents through multiple circuits depending on the operating status of the controller. As an example, the controller of Wise is disclosed to engage one circuit (Wise Fig.1, via contactor 17, see solid lines of 41, or contactor 19, see phantom lines of 41a) while disengaging another circuit (Wise Fig.1, via the contactor 17 or contactor 19 that is not engage at a given operating mode). Note contactors 17/19 of Wise are controlled by urging the handle as shown in Fig.1, 53/53a. In the current proposed combination of Johnson in view of Wise, a person of ordinary skills in the art would recognize that urging the bolt to engage the fan while the fan is still being powered to rotate could damage the bolt, the fan or both. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Johnson and Wise by having the urging the handle into the engaged position causes power to the fan to be disconnected based on the teachings of Wise to engaging a circuit while another circuit is being disengaged because this would prevent damaging the bolt, the fan or both while safely operating the fan and locking system.


Regarding claim 15, Johnson and Wise teach all the limitations of claim 13, see above, and further teach the fan including an electric motor (Johnson Fig.1, 32) that powers the fan, however, do 
Controllers that enable an operator control of a locking mechanism for a fan by controlling the current in a circuit mechanism as disclosed by Johnson and Wise are known to be able to control currents through multiple circuits depending on the operating status of the controller. As an example, the controller of Wise is disclosed to engage one circuit (Wise Fig.1, via contactor 17, see solid lines of 41, or contactor 19, see phantom lines of 41a) while disengaging another circuit (Wise Fig.1, via the contactor 17 or contactor 19 that is not engage at a given operating mode). Note contactors 17/19 of Wise are controlled by urging the handle as shown in Fig.1, 53/53a. In the current proposed combination of Johnson in view of Wise, a person of ordinary skills in the art would recognize that urging the bolt to engage the fan while the fan is still being powered to rotate could damage the bolt, the fan or both. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Johnson and Wise by having the urging of the handle into the disengaged position causes power to the fan to be connected based on the teachings of Wise to engaging a circuit while another circuit is being disengaged because this would prevent damaging the bolt, the fan or both while safely operating the fan and locking system.

Allowable Subject Matter
Claims 1-3 and 6-7 would be allowable if rewritten or amended to overcome the objection(s) to claim 1 set forth in this Office action.

Claims 4-5 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
a contact washer attached to the bolt; (i) an engaged position wherein the bolt is frictionally engaged with a fan blade and the contact washer is not in contact with the switch; and (ii) a disengaged position wherein the contact washer is in contact with the switch (claim 1), a contact washer disposed along the bolt, wherein, when the bolt is in the disengaged position, the contact washer is in operative contact with the switch, and wherein, when the bolt is in the engaged position, the contact washer is not in contact with the switch (claim 9), a contact washer disposed along the bolt (claim 16);
the closest prior art reference (Johnson) discloses a fan system with a locking mechanism, see claim rejections above, however, the bolt (Fig.4, 136) does not include the claimed contact washer;
no other prior art reference was found disclosing a fan with a locking mechanism comprising a bolt with a contact washer as claimed that could be used to establish a prima facie case of obviousness with Johnson and/or Wise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745